          Case 1:18-cr-00873-VSB Document 61 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        10/8/2020
UNITED STATES OF AMERICA,

                         -against-
                                                                            ORDER
                                                                         18-CR-873 (VSB)
CARLTON VANIER.

                                     Defendant.


VERNON S. BRODERICK, United States District Judge:

        Sentencing is scheduled in this matter for October 9, 2020 at 11:00 a.m. Counsel for the

defendant is directed to advise him, that for the foreseeable future, the Metropolitan Correctional

Center (“MCC”) or the Metropolitan Detention Center (“MDC”) may require that any inmate

appearing in court be quarantined for 14 days upon returning from their appearance.

        Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, anyone who appears at

any SDNY courthouse must complete a questionnaire and have their temperature taken. Please

see the instructions, attached. Completing the questionnaire ahead of time will save time and

effort upon entry. Only those individuals who meet the entry requirements established by the

questionnaire will be permitted entry.

        In addition, all parties must wear a mask or face shield upon entry into the courthouse,

and during any proceeding in the courthouse. There will also be assigned seating during the

proceeding. Please contact chambers if you do not meet the requirements.

        Members of the public, and press may use 1-888-363-4749; access code: 2682448 to

listen to the hearing.
         Case 1:18-cr-00873-VSB Document 61 Filed 10/08/20 Page 2 of 2




SO ORDERED.

Dated:   October 8, 2020
         New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
